DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is response to the amendment filed on 12/28/2021. 

Claims 1-8 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2018/0048673), in view of AKIYAMA et al. (US 2016/0364567), Oprea et al. (US 9,621,576).
a classification apparatus (Fig. 1; ¶0084, “classify URLs, domains, and other information about an asset as being associated as malicious”), comprising: 
a memory (Fig. 12; ¶0135; ¶0142); and 
a processor coupled to the memory and programmed to execute a process (Fig. 12; ¶0135; ¶0142) comprising: 
acquiring access result data for websites updated by administrators, the access result data including a plurality of items of information on the websites (400, Fig. 4; Fig. 5; ¶0076, “network analytic system 120 may identify a pattern of malicious and/or non-malicious network activity based on the stored network data. The pattern may be identified according to the network data stored for different time intervals over a time period”; ¶0080, “The data may be gathered over a time period (e.g., based on a schedule), such that the data may include information about many hosts, which may possibly be related as malicious hosts over a time period”; ¶0084, “network infrastructure tracker 124 assets may search for assets by focusing on a particular URL of a domain associated with a host system”; ¶0108, “a graphical interface showing trackers in FIG. 5 may be generated to show the data set as each record corresponding to attribute information along with information about a network-based asset”; ¶0118, “The tracking information includes host information ("host"), attribute information for an attribute (e.g., an analytic identifier), value information ("value") indicating a value for each unique attribute in the attribute information, network activity information (e.g., first seen and last seen) when an attribute was detected for a network event, a suspect asset (e.g., a suspect hostname) that is utilizing or associated with the attribute, and  
first generating update histories of the websites by making comparison between sets of access result data for each of the plurality of items in chronological order (400, Fig. 4; Fig. 5; ¶0111, “host systems may be identified as potentially malicious for having the attribute, which may be associated with a malicious user from previous host systems identified as being associated with malicious activity”; ¶0108, “a graphical interface showing trackers in FIG. 5 may be generated to show the data set as each record corresponding to attribute information along with information about a network-based asset”; ¶0118, “The tracking information includes host information ("host"), attribute information for an attribute (e.g., an analytic identifier), value information ("value") indicating a value for each unique attribute in the attribute information, network activity information (e.g., first seen and last seen) when an attribute was detected for a network event, a suspect asset (e.g., a suspect hostname) that is utilizing or associated with the attribute, and blacklist information about whether the suspect asset was ever blacklisted”; ¶0121, “in FIG. 5, each data record for a tracked host system may indicate a hostname, a first seen date, a last seen date, a type of ID, a value, a tag, etc”); and 
second generating a classifier that classifies a website having a possibility of being abused in the future by using feature values that are the update histories of the websites (¶0084, “documents (e.g., web pages) associated with particular URLs may be chosen as candidates to be searched for having an attribute based on previous 

Although Hunt discloses administrators (120, Fig. 1), Hunt does not specifically disclose the administrators are the administrators of the websites. However, AKIYAMA discloses administrators of the websites (Fig. 1; ¶0026; ¶0029; ¶0037; ¶0045; ¶0057, “when an administrator of the website 10 notices intrusion, or when a reminder is issued from an external organization…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt to include administrators of the websites, as taught by AKIYAMA because it would increase security of the system by promptly detecting and preventing malicious damages to the computer (AKIYAMA; ¶0057).

        Hunt does not specifically disclose recording changes indicated by the comparison recording changes indicated by the comparison into the update histories of the websites (Fig. 3; 490, Fig. 4; col. 3, lines 46-57, “update them dynamically to account for changes in legitimate behavior, and detect when a user visit differs significantly from the historical profile”; col. 5, lines 5-16, “the statistical analysis layer 226 of system 170 applies a change-point detection algorithm inspired by CUSUM to each new visit to a website by comparing the visit to the historical website profile described above. The aim is to detect when the current visit differs significantly from the profile…”; col. 6, lines 44-49; col. 7, lines 4-11, “the statistical analysis layer 226 is configured to use a statistical model for comparing a new visit to a site S to the historical website profile in order to detect significant changes”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt to include recording changes indicated by the comparison into the update histories of the websites, as taught by Oprea because it would perform analytical techniques to identify suspicious or malicious websites, which the system reports as incidents and/or prioritized alerts (Oprea; col. 3, lines 36-45).

As to claim 2, Hunt discloses the classification apparatus according to claim 1,
wherein the access result data for the websites include access result data for
websites that have not been abused and pre-abuse access result data for websites that have been abused (¶0076, “network analytic system 120 may identify a pattern of malicious and/or non-malicious network activity”; ¶0087, “a relationship be good (e.g., non-malicious) assets, a relationship between malicious assets, and/or a , 
wherein the first generating executes processing of generating update histories of the websites that have not been abused by making comparison in chronological order between sets of access result data for the websites that have not been abused and processing of generating update histories of the websites that have been abused by making comparison in chronological order between sets of access result data before abuse for the websites that have been abused (Figs. 4-5; ¶0118, “network activity information (e.g., first seen and last seen) when an attribute was detected for a network event, a suspect asset (e.g., a suspect hostname) that is utilizing or associated with the attribute, and blacklist information about whether the suspect asset was ever blacklisted”), and
wherein the second generating generates the classifier that classifies the websites having the possibility of being abused in the future, by using features values of the update histories of the websites that have not been abused and feature values of the update histories of the websites that have been abused (¶0084; ¶0088; ¶0100, “The assets may be chosen as candidates for search based on being identified or classified as malicious or possibly malicious”; ¶0111, “host systems may be identified as potentially malicious for having the attribute, which may be associated with a malicious user from previous host systems identified as being associated with malicious activity”; ¶0118, “blacklist information about whether the suspect asset was ever blacklisted. The tracking information may be useful to enable a user (e.g., a network analyst to identify a pattern, if any, and/or assets that may be identified as potentially malicious based on an attribute that is associated an asset of an 

As to claim 3, Hunt discloses the classification apparatus according to claim 2, wherein the access result data for the websites include at least one of: web server information on the websites acquired from HTTP header information on the websites; web application information on the websites acquired from HTTP bodies; and CMS information indicating whether or not content management systems (CMSs) of the websites are able to be identified from each of pieces of information that are URLs of the websites, HTTP header information, and the web application information (Figs. 4-8; ¶0082, “processing may include reading metadata about a document using a document object model (DOM) defined for the documents of a website. Elements of the document (e.g., headers) and/or associated with the document (e.g., cookies) may be processed and parsed to identify content for processing to identify attributes”; ¶0104, “Headers for a document and any other information or metadata about a document may be processed to identify the criteria”).  

As to claim 4, Hunt discloses the classification apparatus according to claim 3, wherein the web server information is information indicating at least one of: web server software used in the websites; and programming languages used in the websites (¶0034, “implemented in software (e.g., program code, instructions executable by a processor), firmware, hardware, or combinations thereof.  In some embodiments, the software may be stored in a memory”; ¶0035, “network analytic system 120 may also provide other services or software applications”). 
wherein when making the comparison between the sets of access result data for the websites in chronological order, the first generating includes, in the update histories of the websites, differences between access dates and times for the websites indicated by the compared sets of access result data (¶0084, “documents (e.g., web pages) associated with particular URLs may be chosen as candidates to be searched for having an attribute based on previous classification of those documents as malicious”; ¶0088, “compared with other domains to determine a pattern based on the attribute information. After identifying a document of an asset classified as malicious”; ¶0100, “The assets may be chosen as candidates for search based on being identified or classified as malicious or possibly malicious”; ¶0111, “host systems may be identified as potentially malicious for having the attribute, which may be associated with a malicious user from previous host systems identified as being associated with malicious activity”; ¶0118, “blacklist information about whether the suspect asset was ever blacklisted. The tracking information may be useful to enable a user (e.g., a network analyst to identify a pattern, if any, and/or assets that may be identified as potentially malicious based on an attribute that is associated an asset of an entity that is tracking its assets”). 
. 
As to claim 6, Hunt discloses the classification apparatus according to claim 1, the process further comprising: classifying websites having a possibility of being abused in the future by using: update histories of access result data for websites to be classified; and the classifier (¶0084, “documents (e.g., web pages) associated 
 
As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Hunt discloses the non-transitory computer-readable recording medium having stored therein classification program for classifying a website having a possibility of being abused in the future (Fig. 12; ¶0135; ¶0142).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        January 15, 2022